Exhibit 10.1

--------------------------------------------------------------------------------




 
EIGHTH AMENDMENT
 
TO
 
REVOLVING CREDIT AGREEMENT (UNCOMMITTED)
 
DATED AS OF
 
FEBRUARY 25, 2010
 
AMONG


UTEXAM LIMITED,
AS BORROWER,


BNP PARIBAS,
AS ADMINISTRATIVE AGENT,


AND
 
THE LENDERS PARTY HERETO
 





 
 

--------------------------------------------------------------------------------

 

EIGHTH AMENDMENT TO REVOLVING CREDIT AGREEMENT (UNCOMMITTED)


THIS EIGHTH AMENDMENT TO REVOLVING CREDIT AGREEMENT (UNCOMMITTED) (this “Eighth
Amendment”) dated as of February 25, 2010, is among UTEXAM LIMITED, a company
incorporated under the laws of Ireland (the “Borrower”); BNP PARIBAS, as
administrative agent (in such capacity, together with its successors in such
capacity, the “Administrative Agent”) for the lenders party to the Credit
Agreement referred to below (collectively, the “Lenders”); and the undersigned
Lenders.
 
R E C I T A L S
 
A.           The Borrower, the Administrative Agent and the Lenders are parties
to that certain Revolving Credit Agreement (Uncommitted) dated as of March 10,
2006, as amended by the First Amendment to Revolving Credit Agreement
(Uncommitted), dated October 24, 2006, the Second Amendment to Revolving Credit
Agreement (Uncommitted), dated as of March 8, 2007, the Third Amendment to
Revolving Credit Agreement (Uncommitted), dated as of May 16, 2007, the Fourth
Amendment to Revolving Credit Agreement (Uncommitted), dated as of February 20,
2008, the Fifth Amendment to Revolving Credit Agreement (Uncommitted), dated as
of March 12, 2008, the Sixth Amendment to Revolving Credit Agreement
(Uncommitted), dated as of January 20, 2009 and the Seventh Amendment to
Revolving Credit Agreement (Uncommitted), dated as of march 31, 2009 (as
amended, the “Credit Agreement”), pursuant to which the Lenders have made
certain extensions of credit available to the Borrower.
 
B.           The Borrowers and the Lenders have agreed to amend certain
provisions of the Credit Agreement.
 
C.           NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
Section 1.    Defined Terms.  Each capitalized term used herein, but not
otherwise defined herein has the meaning given such term in the Credit
Agreement. Unless otherwise indicated, all references to Sections in this Eighth
Amendment refer to Sections of the Credit Agreement.
 
Section 2.    Amendment to Credit Agreement.
 
2.1    Section 1.02.      The definition of “Maturity Date” in Section 1.02 is
hereby amended by replacing “March 31, 2010” with March 31, 2011.”
 
Section 3.    Conditions Precedent.      The effectiveness of this Eighth
Amendment is subject to the receipt by the Administrative Agent of the following
documents and satisfaction of the other conditions provided in this Section 3,
each of which shall be reasonably satisfactory to the Administrative Agent in
form and substance:
 
3.1    The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable, if any, in connection with this Eighth Amendment
on or prior to the Effective Date.
 
3.2    The Administrative Agent shall have received from all of the Lenders and
the Borrower, counterparts (in such number as may be requested by the
Administrative Agent) of this Eighth Amendment signed on behalf of such Persons.
 
3.3    The Administrative Agent shall have received evidence that the Borrower
has obtained a consent from the Purchaser to amend the Agreement pursuant to
Section 4.02(b) of the PSC.
 
3.4    The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.
 
3.5    No Default shall have occurred and be continuing, after giving effect to
the terms of this Eighth Amendment.
 
Section 4.    Miscellaneous.
 
4.1    Confirmation.      The provisions of the Credit Agreement, as amended by
this Eighth Amendment, shall remain in full force and effect following the
effectiveness of this Eighth Amendment.
 
4.2    Ratification and Affirmation; Representations and Warranties.      The
Borrower hereby (a) acknowledges the terms of this Eighth Amendment; (b)
ratifies and affirms its obligations under, and acknowledges, renews and extends
its continued liability under, each Loan Document to which it is a party and
agrees that each Loan Document to which it is a party remains in full force and
effect, except as expressly amended hereby, notwithstanding the amendments
contained herein and (c) represents and warrants to the Lenders that as of the
date hereof, after giving effect to the terms of this Eighth Amendment:  (i) all
of the representations and warranties contained in each Loan Document to which
it is a party are true and correct, unless such representations and warranties
are stated to relate to a specific earlier date, in which case, such
representations and warranties shall continue to be true and correct as of such
earlier date and (ii) no Default has occurred and is continuing.
 
4.3    Loan Document and Assignment.      This Eighth Amendment is a “Loan
Document” as defined and described in the Credit Agreement and all of the terms
and provisions of the Credit Agreement relating to Loan Documents and
Assignments shall apply hereto.
 
4.4    Counterparts.      This Eighth Amendment may be executed by one or more
of the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of this Eighth Amendment by facsimile transmission shall
be effective as delivery of a manually executed counterpart hereof.
 
4.5    NO ORAL AGREEMENT.      THIS EIGHTH AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO ORAL AGREEMENTS AMONG THE PARTIES.
 
4.6    GOVERNING LAW.      THIS EIGHTH AMENDMENT (INCLUDING, BUT NOT LIMITED TO,
THE VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 


[SIGNATURES BEGIN NEXT PAGE]







 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Eighth Amendment to be
duly executed as of the date first written above.


BORROWER:                                                                UTEXAM
LIMITED






By:         /s/ Clive W. Christie
                         Name:   Clive W.
Christie                                                         
Title:     Director




By:        /s/ Paul
Owens                                                                   
Name:  Paul Owens
Title:    Director


 



ADMINISTRATIVE AGENT:
BNP PARIBAS





By:       /s/ Keith Cox
Name:  Keith Cox
Title:    Managing Director




By:        /s/ Jordan
Nenoff                                                                   
Name:   Jordan Nenoff 
Title:    Director

LENDERS:                                                                   
  BNP PARIBAS




By:        /s/ Laurence Gordon
Name:  Laurence Gordon
Title:    Authorised Signatory




By:        /s/ Deirdre
Geoghegan                                                                   
Name:  Deirdre Geoghegan
 

 
LENDERS:
UNION BANK OF CALIFORNIA, N.A., as Syndication Agent and a Lender

 




By:         /s/ Randall L. Osterberg
Name:    Randall L. Osterberg
Title:      Sr. Vice President - US Marketing Manager
 


 
ALLIED IRISH BANKS, p.l.c., as a Lender

 


By:         /s/ Mark Connelly
Name:   Mark Connelly
Title:     SVP




By:         /s/ Edward Fenk
Name:    Edward Fenk
Title:      VP











